Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-15, 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the combination of elements including 
(Claim 1) A block terminal for a motor, comprising: a block base having a horizontal surface, an upper distal surface adjacent a first side of the horizontal surface, and a lower vertical surface extending downward from a second side of the horizontal surface opposite the first side of the horizontal surface; a busbar disposed in the block base and comprising a first end portion protruding outward from the upper distal surface of the block base in a direction away from the horizontal surface of the block base and a second end portion protruding vertically outward from a distal end of the lower vertical surface of the block base in a direction away from the horizontal surface of the block base, the first and second end portions comprising respective coupling holes; bushings mounted on sides of the block base; and fixing nuts insert-mounted in the coupling holes of the busbar.
(Claim 19) A method of manufacturing a block terminal for a motor, the method comprising: forming, via insert injection molding, a block base comprising a busbar and bushings, the block base having a horizontal surface, an upper distal surface adjacent a first side of the horizontal surface, and a lower vertical surface extending downward from a second side of the horizontal surface opposite the first side of the horizontal surface, the busbar havinq a first end portion protruding outward from the upper distal surface of the block base in a direction away from the horizontal surface of the block base .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        06/23/2021